Citation Nr: 1416629	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-48 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for macular pucker, right eye, currently evaluated as 10 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to May 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

The Veteran, on his November 2010 VA Form 9, requested that he be scheduled for a Board hearing.  In October 2011 correspondence, the Veteran requested to withdrew his hearing request.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn. See 38 C.F.R. § 20.704 (e) (2013).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to his October 2008 claim for an increased rating for his right eye disability, the Veteran underwent a VA examination in February 2009.  The examination report reflects that the Veteran had complaints of blurred vision, distortion of images, and impaired night vision.  His corrected right eye vision (near and far) was 20/60.  Based on the clinical evidence of record, to include the February 2009 VA examination report, the RO continued the Veteran's 10 percent rating, to which the Veteran filed a notice of disagreement (NOD).  

On October 7, 2010, the Veteran was informed that he was scheduled for a VA examination on November 15, 2010.  In correspondence received by the RO on October 25, 2010, the Veteran informed the RO that he had an eye appointment scheduled for November 15, 2010 and that he wished for the results to be considered in the RO's adjudication of his claim.  However, prior to the scheduled appointment, the RO issued a statement of the case (SOC) on November 8, 2010.  

The Board is unsure if the Veteran attended the November 15, 2010 eye appointment.  If the Veteran attended the appointment, the results of an examination may be pertinent to the rating on appeal.  Thus, VA should attempt to determine if the Veteran attended the appointment, and associate all records from such, if any, with the claims file.

In addition, in a March 2014 brief, the Veteran's accredited representative contended that the Veteran has stated that his eye disability has caused him to have flare-ups that produce complete loss of vision in the service connected eye.  The most recent VA examination report (February 2009) is negative for complaints of flare-ups causing complete loss of vision.

Based on the Veteran's statements as to flare-ups which cause a complete loss of vision, the Board finds that VA has a further duty to assist the Veteran, to include obtaining records and another VA examination during a period of a flare-up, if he wishes.  When evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition. Ardison v. Brown, 6 Vet. App. 405 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and addresses of all medical care providers who treated the veteran for [insert relevant disorder] since [insert date].  After securing the necessary release, the RO should obtain these records.

Obtain the names and addresses of all medical care providers who treated the Veteran for his right eye disability.  After securing the necessary release, obtain these records, to include VA records (including a November 15, 2010 James A. Haley VA hospital appointment). 

2.  Request the Veteran to provide information as to the frequency and duration of a right eye flare-up.  In addition, he should describe any causes, or precipitating factors, for flare-ups.  Thereafter, assist the Veteran in obtaining an examination during a flare-up, if he desires.  All clinical manifestations should be reported in detail. 

3.  After undertaking any other development deemed appropriate, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the RO should issue a supplemental statement of the case and provide the Veteran with an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


